Citation Nr: 1705236	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-04 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an ankle injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to August 1986 and December 1990 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
September 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the Veteran filed an October 2010 notice of disagreement with the September 2010 rating decision denying entitlement to service connection for a bilateral shoulder condition and an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and major depressive disorder.  In response to the notice of disagreement the Veteran was provided with a January 2012 statement of the case.  The Veteran submitted a February 2012 VA Form 9 indicating that he only wished to appeal the claims of entitlement to service connection for an ankle injury and acquired psychiatric disability.  Therefore, the Veteran did not perfect his claim for entitlement to service connection of a bilateral shoulder disability and thus the Board does not have jurisdiction of this claim.  Moreover, the Veteran's claim for entitlement to service connection for an acquired psychiatric disability to include PTSD and major depressive disorder was granted by an October 2013 rating decision.  Therefore, the Board does not have jurisdiction over this claim and the issues are as noted on the cover page.     


FINDING OF FACT

The Veteran does not have a current ankle disability which was present during active service or was the result of an in-service event or injury.  

CONCLUSION OF LAW

An ankle disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the Veteran has not been provided with a VA examination in connection with his claim for entitlement to service connection for an ankle disability.  However, the Board finds it unnecessary to obtain a VA opinion in this case.  As will be discussed in further detail below, the credible evidence does not establish that the Veteran has a current ankle disability that may be associated with his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Analysis 

The Veteran filed an October 2009 claim seeking service connection for an ankle injury which he stated occurred during his active service in July 1991.  

The Veteran's service treatment records (STRs) are absent of documentation of an ankle injury.  Records prior to the reported injury include an April 1986 enlistment report of medical examination which noted normal lower extremities and feet.  In the associated report of medical history the Veteran reported he did not have bone, joint, or other deformities, broken bones, arthritis, rheumatism, or bursitis.  In a December 1990 report of medical examination the Veteran reported normal lower extremities and feet.  In the associated report of medical history the Veteran reported broke bones, but did not specify which, he stated he did not have arthritis, rheumatism, or bursitis, and no bone, joint, or other deformity.  In a December 1990 STR the Veteran stated he did not experience exposure to close proximity blast, a wound related to combat or hostile fire, or an injury of any other type during his last deployment.  On a June 12, 1991 Report of Medical History completed by the Veteran, he checked "no" to having foot, bone or joint trouble.  The examiner noted there was a normal examination.  The Veteran separated from service in July 1991, but there are no records dated at the June 1991 examination.  

The Veteran's VA treatment records contain some notation of ankle pain.  A December 2010 VA treatment record noted the Veteran reported stiffness and muscle or joint pains in the left ankle.  The Veteran's VA treatment records otherwise show normal ankles.  A June 2012 VA treatment record noted the Veteran had no limitations due to his ankle or toes and the Veteran's treatment records from November 2015 to October 2016 repeatedly note normal ankle reflexes and range of motion.
  
The Veteran has provided statements regarding his ankle injury.  In an October 2010 notice of disagreement the Veteran indicated that he disagreed with the decision to deny his claim of entitlement to service connection for an ankle disability because he had suffered since his active service and does not have a high quality of life.  In a February 2012 VA Form 9 the Veteran indicated his ankle injury occurred while on active duty in North Carolina and that he was transported to a hospital for treatment.  The Veteran reported that his pain began at that time and has continued since. 

The Board acknowledges the Veteran's assertion that he was hospitalized during his active service as a result of this injury.  However, the RO submitted a VA Form 21-3101 requesting all medical records from the Veteran's active service.  A November 2009 response indicated that "all" available records were sent.  The available records did not include notation of an in-service hospitalization.  

Moreover, even if the Veteran did have outstanding STRs which contained a notation of an in-service ankle injury, the probative evidence of record does not support his assertion of continuous symptoms since service or a finding that he has a current ankle disability.  The Veteran's VA treatment records only contain one notation of stiffness and muscle or joint pain in the left ankle and no diagnoses or negative findings.  As the Veteran has never specified which ankle he contends was injured in-service it is not possible to know if his left ankle is the one that he contends is currently in pain.  Additionally, the Veteran has provided vague statements regarding how he injured his ankle in service and the current ankle pain he was experiencing.  The Board notes service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Pain of the ankle is a symptom that has been reported by history and is not a disability for which service connection can be granted. 

In the absence of any persuasive and probative evidence that the Veteran has a current ankle disability which is etiologically related to active service, service connection is not warranted and the claim must be denied.  The preponderance of the evidence is against the claim based on direct and presumptive theories of service connection, and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an ankle disability is denied.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


